RECEIVED IN
                                                       FILED IN             C0URT 0F CRIMINAL appeals
June 12,2015
                                             COURT OF CRIMINAL APPEALS               JUN 15 2015
Ellaine Forester                                    JUN 15 2015
Court Reporter                                                                    AbelAcosta,Clerk
PMB No. 229
PO Box 3000
                                                  Abel Acosta, Clerk
Georgetown, Texas 78627
(512)863-3417
eforesterfgtOutlook.com


Mr. John Brown
Chief Deputy Clerk
Court of Criminal Appeals
PO Box 12308, Capitol Station
Austin, Texas 78711

Re: AP-77,052, Cause No. 12-1237-K26, STEVEN ALAN THOMAS V STATE

Dear Sir,

I am requesting an extension of time for the Reporter's Record in the above styled cause, which
is due June 16, 2015. I am currently working on this case, but am only roughly halfway through
it, not counting pretrial hearings. We also have a family emergency and will be out-of-state all of
next week.


For the above reasons, I would request the due date for the Reporter's Record be set at August
17,2015.

Thank          your time and attention


Ellaine Forester
CSRNo. 2516